FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulischenko et al. U.S. Patent 4,366,768.
With respect to claims 1, 3, 7, and 9, Kulischenko teaches a sensor unit for a steering system (sensor unit structure for steering system, abstract, figure 1), in particular a steer-by-wire steering system, comprising: a component to be monitored and a multifunctional position sensor (steering wheel shaft 16 and sensor unit 36, figure 1), further comprising at least one spring element and at least one piezoelectric sensor (preloaded springs 200 and piezoelectric wafers 140, col. 5 lines 45-64, figure 11), which is associated with the spring element and is provided at a first end of the spring element (figure 11), wherein the spring element is associated with the component to be monitored via a second end opposite to the first end (preloaded springs 200 are in disposed between piezoelectric wafers 140 and piston 94 that has a pin 90 threaded to and which the pin 90 is part of a traveling nut 80 that rotates with shaft 16, figures 1-3 and 11).
With respect to claim 2, Kulishchenko teaches wherein a transmission arrangement is provided (pin 90), which is associated with the at least one spring element, wherein the transmission arrangement is provided between the component to be monitored and the associated spring element (figures 1-3 and 11).
With respect to claims 4-5, Kulishchenko teaches wherein the spring element is associated indirectly via the second end thereof with the component to be monitored since a force transfer device (piston 94 that is interpreted as a plate shaped moving member as well) is arranged in between, in particular wherein the force transfer device has at least one force transfer element (traveling nut 80), via which the force transfer device is coupled to the component to be monitored (figures 1-3 and 11).
With respect to claim 6, Kulishchenko teaches wherein the two spring elements rest directly against the at least one moving member via their respective second ends, in particular on opposite sides of the at least one moving member (figure 11).
With respect to claim 10, Kulishchenko teaches wherein a steering wheel actuator is provided which comprises a motor position sensor (steering wheel 12 having the sensor unit 36 for steering sensing, figure 1).
With respect to claims 12 and 13, Kulishchenko teaches  wherein, by virtue of the sensor unit, the steering wheel subassembly has a failure feedback unit, which outputs a haptic feedback to the steering wheel in the case of failure of the steering wheel actuator (preloaded springs 200 would provide feedback, figures 1-3 and 11), and wherein the steering wheel subassembly comprises a self-centering unit for the steering wheel by virtue of the sensor unit (preloaded springs provide a form of centering, figures 1-3 and 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulischenko et al. U.S. Patent 4,366,768 in view of Shino U.S. Patent Application Publication 2017/0341681.
With respect to claim 8, Kulischenko teaches the claimed invention except wherein a moisture and/or water penetration sensor is provided.
Shino teaches a water detection system for a steering apparatus (abstract) wherein a water detection system for detecting water leaked into a housing 3 that has water detection elements 33 and 34 (paragraphs 31-33, figure 1).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the steering system of Kulischenko with the water detection system for a steering system as taught by Shino in order to provide a system capable of preventing or reducing the complication of the apparatus (paragraph 5, Shino).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulischenko et al. U.S. Patent 4,366,768 in view of Ozsoylu et al. U.S. Patent 6,488,115.
With respect to claim 11, Kulishchenko teaches the claimed invention except wherein, by virtue, inter alia, of the sensor unit, the steering wheel subassembly comprises a redundant absolute position detection unit.
Ozsoylu teaches an apparatus and method for steering a vehicle wherein absolute position sensors 124 provide input to controller 52 to indicate the steering position.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the steering sensing system of Kulishchenko with the absolute position sensing as taught by Ozsoylu in order to more reliable steering position measurement.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulischenko et al. U.S. Patent 4,366,768 in view of Rawlings et al. U.S. Patent Application Publication 2019/0283796.
With respect to claim 14, Kulishchenko teaches the claimed inventio except wherein, by virtue, inter alia, of the sensor unit, the steering wheel subassembly comprises a steering wheel lock, in particular wherein a radial extension, which is part of the steering wheel lock, is formed on the steering shaft.
	Rawlings teaches a steering wheel system and torque feedback actuator wherein an ECU 110 may lock the steering wheel 202 in place against force (paragraph 44).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the steering wheel system of Kulishchenko with the steering wheel locking method as taught by Rawlings in order to provide a reliable locking mechanism for the steering wheel.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                             5/7/2022